Exhbiit 10.1
 
STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement, dated as of the ___ day of January, 2012 (this
“Agreement”), by and among Car Charging Group, Inc., a Nevada corporation (the
“Company”) and Platinum Partners Liquid Opportunity Master Fund, LP, a  (the
“Purchaser”). The Company and the Purchaser are individually referred to herein
as a “Party” and collectively, as the “Parties.”


RECITALS
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to issue and sell to the Purchaser, and
the Purchaser desires to purchase from the Company, 500,000 shares of restricted
common stock, $0.001 par value per share (the “Common Stock”) of the Company.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Company and the Purchaser
agree as follows:


1.  
Sale and Purchase of Common Stock.

 
1.1 Sale and Purchase. The Company hereby sells to the Purchaser and the
Purchaser hereby purchases from the Company 500,000 shares of Common Stock. The
Company and the Purchaser are executing and delivering this Agreement in
accordance with and in reliance upon the exemption from securities registration
pursuant to Section 4(2) of the Securities Act.


1.2 Purchase Price and Closing. The purchase price for the Common Stock is $1.00
per share, or an aggregate purchase price of $500,000.00 (the “Purchase Price”).
The closing of the purchase and sale of the Common Stock (the “Closing”) to be
acquired by the Purchaser from the Company under this Agreement shall be at such
time and on such date as the Company and the Purchaser may agree upon (the
“Closing Date”). Subject to the terms and conditions of this Agreement, at the
Closing the Purchaser shall make the Purchase Price available to the Company in
immediately available funds, and the Company shall deliver to the Purchaser a
certificate (or certificates in such denominations as such Purchaser shall
request) representing the Common Stock.
 
2.  
Representations and Warranties of the Company. The Company hereby represents and
warrants to the Purchaser as of the Closing date as follows:

 
2.1 Organization and Standing: Articles and Bylaws. The Company is and will be a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Nevada and will have all requisite corporate power and
authority to carry on its business as proposed to be conducted. The Company is
duly qualified to do business in each jurisdiction where the nature of its
business or its ownership or leasing of its properties makes such qualification
necessary.
 
 
1

--------------------------------------------------------------------------------

 
 
2.2 Corporate Power. The Company will have at the Closing, all requisite
corporate power to enter into this Agreement and to sell and issue the Common
Stock. This Agreement shall constitute a valid and binding obligation of the
Company enforceable in accordance with its respective terms, except as the same
may be limited by bankruptcy, insolvency, moratorium, and other laws of general
application affecting the enforcement of creditors' rights.
 
2.3       Valid Issuance of Common Stock. The Common Stock, when issued in
compliance with the provisions of this Agreement will be duly authorized,
validly issued, fully paid and non-assessable, and will be free of any liens or
encumbrances caused or created by the Company; provided, however, that all such
shares may be subject to restrictions on transfer under state and federal
securities laws as set forth herein, and as may be required by future changes in
such laws.
 
2.4      No Conflict. The execution and delivery of this Agreement by the
Company and the performance by the Company of its obligations hereunder in
accordance with the terms hereof: (a) will not require the consent of any third
party or governmental entity under any laws; (b) will not violate any laws
applicable to the Company and (c) will not violate or breach any contractual
obligation to which the Company is a party.
 
2.5 No Bankruptcy.  No insolvency proceedings of any character, including
without limitation, bankruptcy, receivership, reorganization, composition or
arrangement with creditors, voluntary or involuntary, designating the Company as
the bankrupt or the insolvent, are pending or, to the knowledge of the Company,
threatened and the Company has not made an assignment for the benefit of
creditors, nor has the Company taken any action with a view to, or which would
constitute the basis for, the institution of any such insolvency proceedings;
 
2.6 No Litigation.  There are no actions, suits, or proceedings pending or, to
the best of the Company’s knowledge, threatened, which could in any manner
restrain or prevent the Company from effectually and legally purchasing the
Common Stock pursuant to the terms and provisions of this Agreement.
 
3.  
Representations and Warranties of the Purchaser. The Purchaser hereby represents
and warrants to the Company as follows.

 
3.1 Acquisition for Investment.  The Purchaser is acquiring the Common Stock
solely for his own account for the purpose of investment and not with a view to
or for sale in connection with distribution. The Purchaser does not have a
present intention to sell the Common Stock, nor a present arrangement (whether
or not legally binding) or intention to effect any distribution of the Common
Stock to or through any person or entity. The Purchaser acknowledges that it is
able to bear the financial risks associated with an investment in the Common
Stock and that it has been given full access to such records of the Company and
the subsidiaries and to the officers of the Company and the subsidiaries and
received such information as it has deemed necessary or appropriate to conduct
its due diligence investigation and has sufficient knowledge and experience in
investing in companies similar to the Company in terms of the Company’s stage of
development so as to be able to evaluate the risks and merits of its investment
in the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
3.2 Sophistication.  The Purchaser is an accredited investor, as described in
Rule 501(a) promulgated under the Securities Act and has such experience in
business and financial matters that it is capable of evaluating the merits and
risk of an investment in the Company.
 
3.3 Opportunities for Additional Information.  The Purchaser acknowledges that
such Purchaser has had the opportunity to ask questions of and receive answers
from, or obtain additional information from, the executive officers of the
Company concerning the financial and other affairs of the Company, and to the
extent deemed necessary in light of such Purchaser’s personal knowledge of the
Company’s affairs, such Purchaser has asked such questions and received answers
to the full satisfaction of such Purchaser, and such Purchaser desires to invest
in the Company.
 
 
3.4 No General Solicitation.  The Purchaser acknowledges that the Common Stock
were not offered to such Purchaser by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which such
Purchaser was invited by any of the foregoing means of communications.
 
 
3.5 Rule 144.  The Purchaser understands that the Common Stock must be held
indefinitely unless such Common Stock are registered under the Securities Act or
an exemption from registration is available.  The Purchaser acknowledges that
such Purchaser is familiar with Rule 144 of the rules and regulations of the
Commission, as amended, promulgated pursuant to the Securities Act (“Rule 144”),
and that such person has been advised that Rule 144 permits re-sales only under
certain circumstances.  The Purchaser understands that to the extent that Rule
144 is not available, Purchaser will be unable to sell any Common Stock without
either registration under the Securities Act or the existence of another
exemption from such registration requirement.
 
4.  
Sale Restrictions. The Common Stock has not been registered under the Securities
Act of 1933, as amended, or any state securities laws.  For a period of six (6)
months following the date of this Agreement, Purchaser hereby agrees that
Purchaser will not, without the prior written consent of the Company, offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
hypothecate, lend, transfer or otherwise dispose of any of the Common Stock or
any options, warrants or other rights to purchase the Common Stock except in
accordance with the terms set forth below.

 
4.1 Permitted Transfers.  Notwithstanding the foregoing restrictions on
transfer, the Purchaser may, at any time and from time to time, transfer the
Common Stock (i) as bona fide gifts or transfers by will or intestacy, (ii) to
any trust for the direct or indirect benefit of the undersigned or the immediate
family of the Purchaser, provided that any such transfer shall not involve a
disposition for value, (iii) to a partnership which is the general partner of a
partnership of which the Purchaser is a general partner, or (iv) as a gift to an
organization exempt from taxation under Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended provided, that, in the case of any gift or
transfer described in clauses (i), (ii), (iii) or (iv), each donee or transferee
agrees in writing to be bound by the terms and conditions contained herein in
the same manner as such terms and conditions apply to the undersigned so that no
Common Stock may be transferred on a given day, except in accordance with the
terms hereof. For purposes hereof, “immediate family” means any relationship by
blood, marriage or adoption, not more remote than first cousin.


 
3

--------------------------------------------------------------------------------

 
 
4.2 Specific Performance. Each of the parties hereto recognizes and acknowledges
that a breach by any of the parties hereto of any covenants or agreements
contained in this Section 4 will cause the other party to sustain damages for
which such party would not have an adequate remedy at law for money damages, and
therefore each party hereto agrees that in the event of any such breach, the
other party shall be entitled to the remedy of specific performance of such
covenants and agreements and injunctive and other equitable relief in addition
to any other remedy to which such party may be entitled, at law or in equity and
that such party shall not be required to post a bond hereunder.
 
4.3 Legends.  The Company is hereby authorized and required to disclose the
existence of this Agreement to its transfer agent. The Company and its transfer
agent are hereby authorized and required to decline to make any transfer of the
Common Stock if such transfer would constitute a violation or breach of this
Agreement.  In order to enable the aforesaid covenants to be enforced, the
undersigned hereby consents to the placing of legends substantially similar to
the following legend and/or stop-transfer orders with the transfer agent of the
Company's securities with respect to any of the Common Stock
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, IN
WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE COMPANY AN
OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE
COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.


4.4 Additional Legend; Consent. Additionally, the Common Stock will bear any
legend required by the “blue sky” laws of any state to the extent such laws are
applicable to the securities represented by the certificate so legended.
 
 
4

--------------------------------------------------------------------------------

 
 
5.  
Miscellaneous

 
5.1 Successors and Assigns. This Agreement shall insure to the benefit of, and
be binding upon, the parties hereto and their respective successors and assigns;
provided, however, that no party shall assign or delegate any of the obligations
created under this Agreement without the prior written consent of the other
parties.


5.2  Notices.  All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be deemed given upon receipt
by the Parties at the following addresses (or at such other address for a Party
as shall be specified by like notice):


If to the Company, to:
Car Charging Group, Inc.
1691 Michigan Avenue, Suite 601
Miami Beach, FL  33139


If to Purchaser:
Platinum Partners Liquid
Opportunity Master Fund, LP
152 West 57th Street, 4th Floor
New York, NY 10019


5.3    Amendments; Waivers; No Additional Consideration.  No provision of this
Agreement may be waived or amended except in a written instrument signed by each
Party.  No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any Party to
exercise any right hereunder in any manner impair the exercise of any such
right.
 
5.4 Severability.  If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule or law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
Transactions is not affected in any manner materially adverse to any
Party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated in this Agreement are fulfilled to the extent
possible.
 
5.5 Counterparts; Facsimile Execution.  This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when one or more counterparts have been signed by
each of the Parties and delivered to the other Parties.  Facsimile execution and
delivery of this Agreement is legal, valid and binding for all purposes.
 
 
5

--------------------------------------------------------------------------------

 
 
5.6 Entire Agreement; Third Party Beneficiaries. This Agreement, (a) constitute
the entire agreement and supersede all prior agreements and understandings, both
written and oral, among the Parties with respect to the transactions
contemplated herein and (b) are not intended to confer upon any person other
than the Parties any rights or remedies.
 
5.7 Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.
 
5.8 Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the Parties without the prior written
consent of each of the other Parties.  Any purported assignment without such
consent shall be void. Subject to the preceding sentences, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns.
 


[Signature Page Follows]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.
 

 
THE COMPANY
   
CAR CHARGING GROUP, INC.
           
By:
/s/      Name: Michael D. Farkas     Title: Chief Executive Officer            
     

 
THE PURCHASER
   
PLATINUM PARTNERS LIQUID
   
OPPORTUNITY MASTER FUND, LP
           
By:
/s/     
Name:
     
Title:
   

 
 
7

--------------------------------------------------------------------------------

 
 

